Citation Nr: 1114693	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back condition.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter comes before the Board f Veterans' Appeals (Board) on appeal from a June 2005 rating decision , which denied, in part, service connection for a low back condition.  

The Veteran testified during a hearing before the RO in May 2006.  A transcript of that hearing is of record and associated with the claims folder.  In his April 2007 VA Form 9, the Veteran requested that his case be heard before the Board.  However, in August 2007, such a request was expressly withdrawn.  The Board may proceed.  38 C.F.R. § 20.702 (c).  

The Board remanded the instant claim in august 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a low back condition that was incurred in active service.  He maintained during his May 2006 RO hearing, that he injured his back while in Vietnam after being blown off of his bed and out of his rack during fire attacks.  

A review of the service treatment records showed the Veteran had kyphoscoliosis on a February 1970 induction examination.  He was found qualified for induction.  

The Veteran underwent a VA examination in March 2007.  An April 2007 addendum to the examination indicated a diagnosis of degenerative joint disease of the lumbar spine with radicular symptoms.  The examiner stated that there was no evidence to support a spine accident, injury, or illness in service, the condition was more likely than not secondary to the combined effects of his age, genetic predisposition, and civilian occupational history as a packing plant employee.  However, with respect to there being no evidence of a spine/back injury, the Board observes that the Veteran claims that he injured his back in a combat situation, and that he is a recipient of the Purple Heart medal.  The Board therefore finds his statements in regard to injuring his back to be credible and consistent with his active military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Board highlights that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

In other words, while his history of in-service injury is deemed credible, there remains the question as to whether the Veteran's current low back disability is related to that injury.  The March 2007 and its April 2007 addendum did not clearly address this question.  Rather, the examiner appears to have provided a negative nexus opinion based solely on the lack of objective evidence of an injury in service.  Another examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Moreover, the VA April 2007 addendum addressed the condition as in part, due to genetic predisposition.  However, it is unclear from the record whether the Veteran's currently claimed back condition is a congenital defect or a congenital disease, and if aspects of his current back disability are non-congenital.  This is important because the VA General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  

Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306 (2010).  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  

Thus, based on a lack of clarity as to the etiology of the Veteran's current back condition, it is the conclusion of the Board that the Veteran's examination should include a determination as to whether his current back condition was aggravated by his active service.  It should also be addressed whether his current back condition constitutes a congenital defect, and, if so, whether there is any superimposed disease or injury due to service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon, 20 Vet. App. 20 79, 81 (2006).  

The claims file reflects that the Veteran has received medical treatment from the Omaha VA Medical Center (VAMC); however, as the claims file only includes treatment records from that facility dated up to January 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.


(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed low back disability.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's claimed low back disorder from the Omaha VAMC, for the period from January 2010 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA orthopedic examination of his back in order to determine the nature and etiology of any current back condition.  All necessary studies and/or tests should be conducted.  Following a review of the claims file, the examiner should answer the following questions:

a.  Do any currently diagnosed back conditions constitute a pre-service congenital defect or a disease (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

b.  If a currently diagnosed back condition is considered a congenital defect, then was there a superimposed disease or injury in service that resulted in additional disability?  

c.  If the examiner finds that a currently diagnosed back condition is a congenital disease, then was the condition aggravated during his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  

d.  If the examiner finds that a current back condition is an acquired condition rather than a congenital disease or defect, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current back condition is related to the inservice diagnosis of kyphoscoliosis or is otherwise related to his active service.  

The examiner must address the credible lay statements pertaining to an in-service low back injury.  Reference should also be made to in-service and post-service medical records that support or refute the Veteran's purported history of experiencing a chronic low disorder as a result of this injury.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given  If the examiner is unable to state an opinion without a resort to speculation, he or she should so state.  

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

